Per Curiam.
The action is for personal injuries, brought by
the plaintiff, a visitor to a tenant on the upper floor of a two-family house, against the assignee of rents, operating the premises *140as landlord. Judgment was entered in favor of the defendant after a trial before the court without a jury.
The stairway where the accident happened was under the exclusive control of the tenant, and the landlord is not liable for an injury resulting from a defect in such stairway. (Kisten v. Koplowitch, 207 App. Div. 642; Kane v. Williams, 140 id. 857; Cuttings v. Goetz, 256 N. Y. 287.)
The judgment should be affirmed, with costs.
Present ■— Lazansky, P. J., Hagarty, Davis, Johnston and Close, JJ.
Judgment for defendant unanimously affirmed, with costs.